IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LYNNE DOWDS,                             : No. 445 EAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
ZONING BOARD OF ADJUSTMENT,              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.